82371: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28078: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82371


Short Caption:PRICEWATERHOUSECOOPERS LLP VS. DIST. CT. (TRICARICHI)Court:Supreme Court


Related Case(s):73175


Lower Court Case(s):Clark Co. - Eighth Judicial District - A735910Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/23/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerPricewaterhouseCoopers LLPBradley T. Austin
							(Snell & Wilmer, LLP/Las Vegas)
						Patrick G. Byrne
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Christopher D. Landgraff
							(Bartlit Beck LLP)
						Mark L. Levine
							(Bartlit Beck LLP)
						Katharine A. Roin
							(Bartlit Beck LLP)
						


Real Party in InterestMichael A. TricarichiThomas D. Brooks
							(Sperling & Slater)
						Scott F. Hessell
							(Sperling & Slater)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd L. Moody
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


01/25/2021Filing FeeFiling fee paid. E-Payment $250.00 from Kelly H. Dove.  (SC)


01/25/2021Petition/WritFiled Petition for Writ of Mandamus.  (SC)21-02177




01/25/2021AppendixFiled Appendix to Petition for Writ - Volume I.  (SC)21-02178




01/25/2021AppendixFiled Appendix to Petition for Writ - Volume II.  (SC)21-02179




01/25/2021AppendixFiled Appendix to Petition for Writ - Volume III.  (SC)21-02180




01/25/2021AppendixFiled Appendix to Petition for Writ - Volume IV.  (SC)21-02181




01/25/2021AppendixFiled Appendix to Petition for Writ - Volume V.  (SC)21-02182




01/25/2021AppendixFiled Appendix to Petition for Writ - Volume VI.  (SC)21-02183




01/25/2021AppendixFiled Appendix to Petition for Writ - Volume VII.  (SC)21-02184




02/02/2021MotionFiled Petitioner's Expedited Motion to Stay Trial Pending Writ Review (Relief Requested by March 5, 2021). (SC)21-03198




02/09/2021MotionFiled Michael Tricarichi's Response to Pricewaterhousecoopers LLP's Expedited Motion to Stay Trial Pending Writ Review. (REJECTED PER NOTICE ISSUED 02/09/21). (SC)


02/09/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)21-03947




02/10/2021Notice/IncomingFiled Real Party in Interest's Notice of Appearance for Michael K. Wall. (SC)21-03986




02/10/2021MotionFiled Michael Tricarichi's Response to Pricewaterhousecoopers LLP's Expedited Motion to Stay Trial Pending Writ Review. (SC)21-04008




02/16/2021MotionFiled Petitioner's Reply in support of Expedited Motion to Stay Trial Pending Writ Review. (SC)21-04396




02/18/2021Notice/IncomingFiled Petitioner's Notice Regarding Expedited Motion to Stay Trial Pending Writ Review. (SC)21-04853




02/26/2021Order/ProceduralFiled Order Directing Answer and Granting Stay.  Real party in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer including authorities, against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  Petitioner has filed a motion to stay trial pending writ review.  We grant petitioner's motion to stay pending further order of this court.  (SC)21-05786




03/26/2021Petition/WritFiled Real Party in Interest Michael Tricarichi's Answer to Pricewaterhousecoopers, LLP's Petition for Writ of Mandamus. (SC)21-08765




03/26/2021AppendixFiled Michael Tricarichi's Appendix - Volume 1. (SC)21-08767




04/09/2021BriefFiled Petitioner's Reply in Support of Petition for Writ of Mandamus. (SC)21-10299




04/12/2021Case Status UpdateBriefing Completed/To Screening. (SC)


07/23/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-21273




09/30/2021Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK TO ISSUE A WRIT OF MANDAMUS instructing the district court to vacate its order denying PWC's motion to strike the jury demand." fn1 [In light of this determination, we lift the stay granted by this court on February 26, 2021.] SNP21 - RP/LS/AS (SC)21-28078




09/30/2021WritIssued Writ with letter. Original and two copies of writ and two copies of order mailed to attorney Kelly Dove for service upon Chief Judge Linda Marie Bell and Department 11. (SC)21-28081




10/07/2021WritFiled Returned Writ. Original Writ returned. Served on Chief Judge Linda Marie Bell and Judge Elizabeth Gonzalez on October 4, 2021. (SC)21-28860




10/26/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-30861




10/26/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View